EXHIBIT 99.1NEWS COLUMBIA LABORATORIES REPORTSTHIRDQUARTER 2008 FINANCIAL RESULTSManagement will host Conference Call at 11:00 AM ET Today LIVINGSTON, NJ - November 6, 2008-Columbia Laboratories, Inc. (Nasdaq: CBRX) today reported financial results for the three- and nine-month periods endedSeptember 30, 2008. Highlights for, and subsequent to, the quarter include: ●Net revenues for the third quarter of 2008 were $11.1 million, a 52% increase from $7.3 million in the third quarter of 2007; ●Net revenues for the first nine months of 2008 were$29.3 million, a 38% increase from $21.3 million in the first nine months of 2007; ●Entered a collaborative agreement with the National Institutes of Health (NIH) for the ongoing PREGNANT (PROCHIEVE Extending GestatioN A New Therapy) Study of PROCHIEVE® 8% (progesterone gel) to reduce the risk of preterm birth in women with a short cervix at mid-pregnancy. “The third quarter 2008 was our seventh consecutive quarter of increased revenues,” stated Robert S. Mills, Columbia’s president and chief executive officer. “We continue to grow our CRINONE® 8% (progesterone gel) business. “We are delighted that the NIH has joined our effort to develop PROCHIEVE® 8% for the prevention of preterm birth in women with a short cervix at mid-pregnancy. The addition of the nine NIH clinical trial sites and the increase from 300 to 450 subjects will strengthen the power of this study, which we expect to show improvements in both the obstetrical endpoints and infant outcomes.If the study is successful, we believe that the participation of the NIH will have a positive impact on physicians’ adoption of our product.” Third Quarter Financial Results Net revenues for the third quarter of 2008 were $11.1 million, compared to $7.3 million for the third quarter of 2007, an increase of 52%. Net revenues from progesterone products increased 51% to $6.5 million in the third quarter of 2008 compared with $4.3 million in the third quarter of 2007. The increase reflects increased sales of CRINONE® 8% and PROCHIEVE® 8% in the U.S.Net revenues from our other products were $4.7 million in the third quarter of 2008 as compared with $3.0 million in the third quarter of 2007, a 54% increase, due in large part to the recognition of $2.9 million in deferred revenue as a result of the termination in July 2008 of the contract with Ardana BioSciences Ltd. (“Ardana”) to market STRIANT® in Europe because of their bankruptcy filing. Gross profit grew 48% from $5.6 million in the third quarter of 2007 to $8.3 million in the third quarter of 2008. Gross profit increased primarily from higher sales and the recognition of the Ardana deferred revenue, offset by $0.6 million in price adjustments for prior period foreign CRINONE sales and $0.7 million in inventory write-offs for short-dated and non-commercial inventories of progesterone products. Total operating expenses were $8.4 million in the third quarter of 2008 compared to $7.5 million in the prior year period. Columbia Laboratories Reports Third Quarter 2008 Financial Results Page 2of 5 November 6, 2008 §Selling and distribution expenses were $3.5 million in the third quarter of 2008, an increase from $2.8 million in the third quarter of 2007, primarily reflecting costs in 2008 associated with the expansion of the sales force in the second half of 2007 from 20 to 32 persons, market research to aid the Company in marketing CRINONE® 8% in the U.S., and exhibitions at medical conventions. §General and administrative costs increased to $2.1 million in the third quarter of 2008 from $1.9 million a year ago. §Research and development costs increased to $1.5 million in the third quarter of 2008 from $1.4 million in the third quarter of 2007.The increase was primarily related to costs of the PREGNANT study and the cost of medical science liaisons who provide scientific information on the use of progesterone. §The Company amortized $1.3 million of the acquisition cost for the U.S. license rights to CRINONE 8% in the third quarter of both 2008 and §Other income and expense for the third quarter of 2008 aggregated to a net expense of $2.0 million versus a net expense of $1.8 million in the third quarter of As a result, the Company reported a net loss of $2.1 million, or $0.04 per basic and diluted share, for the third quarter of 2008 as compared to a net loss of $3.7 million, or $0.07 per basic and diluted share, for the third quarter of As of September 30, 2008, Columbia had cash and cash equivalents of $12.8 million.
